           Case 1:20-cv-11104-WGY Document 173 Filed 05/21/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                      Case No. 1:20-cv-11104
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.



        MEMORANDUM IN SUPPORT OF MOTION FOR RELIEF FROM ORDER

         The State of Texas (“Texas”) respectfully moves for relief from the Order denying the

Motion for Leave to Appear Pro Hac Vice of Kathleen T. Hunker, Esq. (the “PHV Motion”). See

Dkt. No. 171.

                                              BACKGROUND

         On May 11, 2021, the PHV Motion was filed seeking pro hac vice admission of Kathleen

T. Hunker on behalf of Texas. See Dkt. No. 169. On May 12, 2021, the Court denied the PHV

Motion. See Dkt. 171. On the same date, the Court advised that it would accept an amici curiae

brief from Texas after denying Texas’ Motion to Intervene. See Dkt. No. 170.

                                            LEGAL STANDARD

         Fed. R. Civ. P. 60 allows for relief from an Order for any reason that justifies relief. See

Fed. R. Civ. P. 60(b)(6). Among the factors to be considered in reviewing a motion brought under

Rule 60(b), the First Circuit requires that there be “reason to believe that vacating the judgment



4829-2059-9786.1
           Case 1:20-cv-11104-WGY Document 173 Filed 05/21/21 Page 2 of 4




will not be an empty exercise.” Teamsters, Chauffeurs, Warehousemen & Helpers Union, Local

No. 59 v. Superline Transp. Co., 953 F.2d 17, 20 (1st Cir. 1992); Boyd v. Bulala, 905 F.2d 764,

769 (4th Cir. 1990) (“a threshold condition for granting the relief is that the movant demonstrate

that granting the relief will not in the end have been a futile gesture”).

                                            ARGUMENTS

I.       Pro Hac Vice Admission is Warranted

         In light of the Court’s permission for Texas to file an amici curiae brief, Texas will submit

an amici curiae brief for the Court’s consideration. On this basis, the PHV Motion should be

granted in order to allow Attorney Hunker to submit an amici curiae brief on behalf of Texas and

to allow Attorney Hunker to receive any pertinent documents that are filed in this action. None of

the parties will be prejudiced by the submittal of an amici curiae brief by Attorney Hunker or the

receipt of any documents filed in this action by Attorney Hunker. As stated below, Attorney

Hunker is special counsel to Texas who is responsible for any actions taken by Texas in this action.

Accordingly, Texas respectfully requests that the PHV Motion be granted.

                                            CONCLUSION

         For the foregoing reasons, the State of Texas respectfully requests that the Court provide

relief from its Order under Rule 60(b)(6) and grant the Motion for Leave to Appear Pro Hac Vice

of Attorney Hunker.




4829-2059-9786.1
           Case 1:20-cv-11104-WGY Document 173 Filed 05/21/21 Page 3 of 4




Date: May 21, 2021                     Respectfully submitted.

KEN PAXTON                             PATRICK K. SWEETEN
Attorney General of Texas              Associate Deputy for Special Litigation

BRENT WEBSTER                           /s/ Kathleen T. Hunker
First Assistant Attorney General       KATHLEEN T. HUNKER
                                       Special Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC-009)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1414
                                       Fax: (512) 936-0545
                                       patrick.sweeten@oag.texas.gov
                                       kathleen.hunker@oag.texas.gov


                                       /s/ Kenneth B. Walton
                                       Kenneth B. Walton (BBO No. 562174)
                                       Ken.Walton@lewisbrisbois.com
                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       One International Place, 3rd Floor
                                       Boston, MA 02110
                                       T: 857-313-3950
                                       F: 857-313-3951




4829-2059-9786.1
           Case 1:20-cv-11104-WGY Document 173 Filed 05/21/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on May 21, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                            /s/ Kenneth B. Walton
                                            Kenneth B. Walton




4829-2059-9786.1
